DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged (DIV of US Applicat5ion 15/967,645 filed on May 1st, 2018).

Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 30th, 2021 was filed before the mailing date of the First Action on the Merits (this Office Action).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Due to the excessively lengthy Information Disclosure Statement submitted by applicant, the examiner has given only a cursory review of the listed references.  In accordance with MPEP 609.04(a), applicant is encouraged to provide a concise explanation of why the information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.  Applicant is required to comply with this statement for any non-English language documents.  See 37 CFR § 1.56 Duty to Disclose Information Material to Patentability.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “575” [Not in Figures 5L, 5M, or 5N as described in Paragraph 95].
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “840” and “844” [Not in Figure 9 as described in Paragraphs 133 – 134].
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The use of the terms “Nvidia Grid” and “Nvidia SHIELD”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

The disclosure is objected to because of the following informalities:
a) In Paragraph 50 line 1, the acronym “VR” is used before it is first defined and should be defined upon first use for clarity.
b) In Paragraph 68 line 10, the acronym “API” is used before it is first defined and should be defined upon first use for clarity.
c) In Paragraph 82 equation 3, it is unclear if “st” is a variable or a product of two variables or what operation is supposed to be performed in the equation.
d) In Paragraph 86 line 2, there is a double use of commas when one needs to be deleted for clarity.
Appropriate correction is required.

Claim Interpretation – Functional Analysis
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.
Such claim limitation(s) is/are: “a processor that manages virtual machines in the server …” in claim 1.

The Examiner observes one of ordinary skill in the art would understand the claimed “processor” connotes sufficient structure.  Further, the server having a structural “processor” would weight towards connoting sufficient structure and in the sole interest to expedite prosecution, the “server” is regarded as a physical entity connoting sufficient structure to one of ordinary skill in the art.  Thus, the claim is implemented within a physical environment and in addition, to further expedite prosecution, the “client device” is being afforded status to connote sufficient structure in view of the processor claimed.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Objections
Claims 1 – 20 are objected to because of the following informalities:
Regarding claim 1, the metes and bounds of the claimed “system resources” appear vague and Indefinite.
Regarding claim 11, see claim 1 which is the apparatus performing the steps of the claimed method for similar reasoning and thus is similarly Objected.
Regarding claims 2 – 10 and 12 – 20, the dependent claims do not cure the deficiencies of their respective Independent claim and thus are similarly Objected.
	
Regarding claim 1, the claim appears to recite a vague and Indefinite algorithm “a number” is controlled, but is not fixed or maintained in view of the “shifting” to be performed and then the “increasing” after the shifting since there is no basis for comparison in the “increasing” (with regards to the number originally or the re-allocation inferred after the shift or as a result of the shift as the claim does not limit eliminating virtual machines).  Further, the “reducing” limitation appears vague and Indefinite if there is a condition to be met to perform the step.
Regarding claim 11, see claim 1 which is the apparatus performing the steps of the claimed method for similar reasoning and thus is similarly Objected.
Regarding claims 2 – 10 and 12 – 20, the dependent claims do not cure the deficiencies of their respective Independent claim and thus are similarly Objected.

Regarding claim 3, the claim does not end in a period and thus appears to be vague and Indefinite.

Regarding claim 5, the claimed “capabilities” appears to have vague and Indefinite metes and bounds.  Further, the claim is unclear in view of claim 4 how further limitations are imposed and how much of the information is required (if the claim was intended to be at least one of or not).
Regarding claim 15, see claim 5 which is the apparatus performing the steps of the claimed method for similar reasoning and thus is similarly Objected.

Regarding claim 6, the claimed “client video capabilities” appears to have vague and Indefinite metes and bounds.  Further, the claim is unclear in view of claim 4 how further limitations are imposed and how much of the information is required (if the claim was intended to be at least one of or not).  Further, the claim recites a “minimum”, but there is not comparison or basis for what constitutes the “minimum” claimed thus any value appears to be a claimed “minimum” meeting the claim limitation.
Regarding claim 16, see claim 6 which is the apparatus performing the steps of the claimed method for similar reasoning and thus is similarly Objected.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 – 10 and 17 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the claimed “connectivity information” has vague and Indefinite metes and bounds as the Specification does not provide any examples or definitions for the term.
Regarding claim 17, see claim 7 which is the apparatus performing the steps of the claimed method for similar reasoning and thus is similarly Rejected.
Regarding claims 8 – 10 and 18 – 20, the dependent claims do not cure the deficiencies of claims 7 or 17 respectively from which they depend and thus are similarly Rejected.

The terms “low” and “high” in claim 7 are relative terms which renders the claim indefinite. The terms “low” and “high” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 17, see claim 7 which is the apparatus performing the steps of the claimed method for similar reasoning and thus is similarly Rejected.
Regarding claims 8 – 10 and 18 – 20, the dependent claims do not cure the deficiencies of claims 7 or 17 respectively from which they depend and thus are similarly Rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 6 and 11 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Main, et al. (US Patent #9,704,270 B1 referred to as “Main” throughout) [Cited in Applicant’s April 30th, 2021 IDS as US Patent Item #25], and further in view of Dawson, et al. (US PG PUB 2011/0050699 A1 referred to as “Dawson” throughout) and Muthiah, et al. (US Patent #10,469,557 B2 referred to as “Muthiah” throughout).
Regarding claim 11, see claim 1 which is the apparatus performing the steps of the claimed method.
Regarding claim 12, see claim 2 which is the apparatus performing the steps of the claimed method.
Regarding claim 13, see claim 3 which is the apparatus performing the steps of the claimed method.
Regarding claim 14, see claim 4 which is the apparatus performing the steps of the claimed method.
Regarding claim 15, see claim 5 which is the apparatus performing the steps of the claimed method.
Regarding claim 16, see claim 6 which is the apparatus performing the steps of the claimed method.

Regarding claim 1, Main teaches processors in a server and client device to manage virtual machines performing video rendering tasks as well as resource allocation of the virtual machines (VMs).  Dawson supplements the teachings of Main with timing information to identify when switching is achievable from server to client side processing and vice versa during video rendering tasks and suggests increasing the number of virtual machines to use based on system resource considerations.  Muthiah supplement’s Main’s teachings with considerations as to when to shift (e.g. resources allocated, quality of service considerations) and suggests using a number of virtual machines in the assignments of tasks.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Main’s system to create and manage virtual machines in client / server video rendering arrangements with the considerations and switching considerations as taught by Dawson with Muthiah’s shifting of resources and virtual machines to the client side and control on a number of virtual machines.  The combination teaches
a processor that manages virtual machines in the server [Main Figures 1, 2, 5, 8, 9 (see at least reference characters 110, 112, 114, 150, 160, 170, 524, 810, 830, 910, 920), and 16 – 18 as well as Column 3 lines 45 – 67 (hardware / software implementations including processor based implementations), Column 4 line 46 – Column 5 line 65 (computer implementation of a server which contains processors rendering obvious the virtual machine management structure and client /server structures where the server has virtual machines to manage), Column 11 line 24 – Column 12 line 2 (management services in the host / server side computer), and Column 23 lines 13 – 41 (processor utilization managed)]
by controlling a number of Virtual Machines (VMs) and an amount of system resources allocated to the VMs [Main Figures 1 (see at least reference characters 112 and 114 for memory and processing resources to manage for VM creation), 2 (server with virtual machines to manage), 5, 8, 9, and 16 – 19 (Figure 17 flow chart in particular) as well as Column 4 line 59 – Column 5 line 65 (VMs to manage and system resources to allocate such as processing or memory management), Column 7 lines 23 – 63 (resources to manage / allocated for virtual machines), Column 11 lines 7 – 63 (resource management (constraint management) for processors and VMs used on processors), Column 23 line 13 – Column 24 line 16 (resource constraint for VMs used and with additional processor resource constraints considered); Muthiah Figures 2, 4, and 5 as well a Column 6 lines 35 – 45 (suggesting a number of cores / VMs to use) and Column 8 lines 30 – 61 (selecting form a list of VMs to use / manage VMs for selection)],
wherein said controlling includes reducing the amount of system resources allocated to the VMs by shifting video rendering from at least one of the VMs to a client device [See next limitation for citations], and increasing the number of the VMs in the server after said shifting [Main Figures 1, 2, 5, 8, 9 – 10 (transferring data / processes to a client), and 17 – 20 (see in particular reference characters 1750 and 1760) as well as Column 5 line 56 – Column 6 line 13 (VM resource management and adjusting / generating the VMs), Column 10 line 55 – Column 11 line 6 (shifting computing to a client side based on resources in the server), Column 23 line 13 – Column 24 line 16 (if the resource target is exceeded or needs to be adjusted downwards, the claimed “reducing” portion of the limitation is rendered obvious to one of ordinary skill in the art); Dawson Figures 1 – 3 (see at least reference character 320) as well as Paragraphs 28 – 30 (options / requests for rendering data ), 37 – 39 (processing time constraints for detecting when to switch between server and client side processing) and 42 – 44 (shifting between client / server side for various considerations); Muthiah Figures 2, 5, and 6 as well as Column 5 lines 20 – 39 (shifting VMs from the server to the client to render obvious the “reduce” feature claimed), Column 7 line 33 – Column 8 line 29 (assignment of VMs with allocation of resources), and Column 8 line 30 – Column 9 line 3 (to combine with Figure 2 where reduction in execution time causes a shift in VM resources and then increasing / reallocate after completion of task using additional resources thus rendering obvious the “increase” feature of the claim – see Column 4 line 44 – Column 5 line 19)].
The motivation to combine Dawson with Main is to combine features in the same / related field of invention of managing virtual machine resources / virtual universes or server and client devices [Dawson Paragraphs 1 – 3] in order to reduce rendering time / computation time and improve resource management [Dawson Paragraphs 4 – 6 where the Examiner observes KSR Rationales (D) or (F) are also applicable].
The motivation to combine Muthiah with Dawson and Main is to combine features in the same / related field of invention of video streaming between server and client devices [Muthiah Column 1 lines 5 – 38] in order to improve latency issues and quality of the service provided [Muthiah Column 1 lines 29 – 28 and Column 2 lines 18 – 43 where the Examiner observes KSR Rationales (D) or (F) are also applicable].
This is the motivation to combine Main, Dawson, and Muthiah which will be used throughout the Rejection.

Regarding claim 2, Main teaches processors in a server and client device to manage virtual machines performing video rendering tasks as well as resource allocation of the virtual machines (VMs).  Dawson supplements the teachings of Main with timing information to identify when switching is achievable from server to client side processing and vice versa during video rendering tasks and suggests increasing the number of virtual machines to use based on system resource considerations.  Muthiah supplement’s Main’s teachings with considerations as to when to shift (e.g. resources allocated, quality of service considerations) and suggests using a number of virtual machines in the assignments of tasks.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Main’s system to create and manage virtual machines in client / server video rendering arrangements with the considerations and switching considerations as taught by Dawson with Muthiah’s shifting of resources and virtual machines to the client side and control on a number of virtual machines.  The combination teaches
wherein said controlling further includes re-allocating the system resources between the VMs after said shifting [Main Figures 1, 2, 5, 8, 9 – 10 (transferring data / processes to a client), and 17 – 20 (see in particular reference characters 1750, 1752, 1754, and 1760) as well as Column 5 line 56 – Column 6 line 13 (VM resource management and adjusting / generating the VMs), Column 10 line 55 – Column 11 line 6 (shifting computing to a client side based on resources in the server), Column 23 line 13 – Column 24 line 16 (if the resource target is exceeded or needs to be adjusted downwards thus rendering obvious the claimed “reallocating” feature); Muthiah Figures 2, 5, and 6 as well as Column 5 lines 20 – 39 (shifting VMs from the server to the client), Column 7 line 33 – Column 8 line 29 (assignment of VMs with allocation of resources), and Column 8 line 30 – Column 9 line 3 (where reduction in execution time causes a shift in VM resources and then increasing / reallocate after completion of task using additional resources thus rendering obvious the “increase” feature of the claim – see Column 4 line 44 – Column 5 line 19)].
See claim 1 for the motivation to combine Main, Dawson, and Muthiah.

Regarding claim 3, Main teaches processors in a server and client device to manage virtual machines performing video rendering tasks as well as resource allocation of the virtual machines (VMs).  Dawson supplements the teachings of Main with timing information to identify when switching is achievable from server to client side processing and vice versa during video rendering tasks and suggests increasing the number of virtual machines to use based on system resource considerations.  Muthiah supplement’s Main’s teachings with considerations as to when to shift (e.g. resources allocated, quality of service considerations) and suggests using a number of virtual machines in the assignments of tasks.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Main’s system to create and manage virtual machines in client / server video rendering arrangements with the considerations and switching considerations as taught by Dawson with Muthiah’s shifting of resources and virtual machines to the client side and control on a number of virtual machines.  The combination teaches
wherein said controlling further includes determining a timing of said shifting [Dawson Figures 1 – 3 as well as Paragraphs 19, 32 (response time used to decide resource allocation), 34 – 39 (time requirements to rendering obvious timing of switching / shifting and acceptable times to achieve rendering), and 42; Muthiah Figures 2, 5, and 6 as well as Column 4 lines 23 – 61 (scheduling tasks to accomplish within allotted time), Column 5 lines 20 – 39 (shifting VMs from the server to the client based on task assignment and time considerations as in Column 3 lines 38 – 67), Column 8 lines 4 – 29 (times / scheduling VMs for execution with timing requirements to schedule where execution occurs)].
See claim 1 for the motivation to combine Main, Dawson, and Muthiah.

Regarding claim 4, Main teaches processors in a server and client device to manage virtual machines performing video rendering tasks as well as resource allocation of the virtual machines (VMs).  Dawson supplements the teachings of Main with timing information to identify when switching is achievable from server to client side processing and vice versa during video rendering tasks and suggests increasing the number of virtual machines to use based on system resource considerations.  Muthiah supplement’s Main’s teachings with considerations as to when to shift (e.g. resources allocated, quality of service considerations) and suggests using a number of virtual machines in the assignments of tasks.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Main’s system to create and manage virtual machines in client / server video rendering arrangements with the considerations and switching considerations as taught by Dawson with Muthiah’s shifting of resources and virtual machines to the client side and control on a number of virtual machines.  The combination teaches
wherein the timing of said shifting is determined based on parameters that include at least one of [The Examiner notes the claim only requires "at least one of' options thus not all limitations may be cited as they are not required in the interests of brevity, but does not necessarily mean the cites references do not teach features of the particular limitations.  Further see claim 3 for citations regarding “timing” and considerations in addition to cited portions of the present limitations.]: a maximum number of VMs in the server before a system response degradation [Dawson Paragraph 17; Muthiah Figure 4 as well as Column 6 lines 35 – 45]; a type of application that is associated with the video rendering [Muthiah Figures 2 and 5 – 7 as well as Column 3 line 38 – Column 4 line 22 (type of application to use VM suggests timing considerations) and Column 8 lines 4 – 60 (application type used for scheduling considerations and resource allocation / VM assignment); Column 9 lines 4 – 41 (application type and complexity affecting time period for execution)]; and processing demand for the system resources [Dawson Paragraphs 40 – 42; Muthiah Figures 2 and 5 – 7 as well as Column 3 line 38 – Column 4 line 22 (type of application to use VM suggests timing considerations), Column 5 lines 20 – 39 (shifting VMs from the server to the client in view of available resources also in view of at least Column 7 line 33 – Column 8 line 29 (assignment of VMs with allocation of resources)), Column 8 lines 4 – 60 (application type used for scheduling considerations and resource allocation / demands), and Column 9 lines 4 – 41 (application type affect resource demands)].
See claim 1 for the motivation to combine Main, Dawson, and Muthiah.

Regarding claim 5, Main teaches processors in a server and client device to manage virtual machines performing video rendering tasks as well as resource allocation of the virtual machines (VMs).  Dawson supplements the teachings of Main with timing information to identify when switching is achievable from server to client side processing and vice versa during video rendering tasks and suggests increasing the number of virtual machines to use based on system resource considerations.  Muthiah supplement’s Main’s teachings with considerations as to when to shift (e.g. resources allocated, quality of service considerations) and suggests using a number of virtual machines in the assignments of tasks.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Main’s system to create and manage virtual machines in client / server video rendering arrangements with the considerations and switching considerations as taught by Dawson with Muthiah’s shifting of resources and virtual machines to the client side and control on a number of virtual machines.  The combination teaches
wherein the processor identifies the parameters by requesting information from the client device [See the following limitations for citations], the information includes an available bandwidth of a communication connection between the server and the client device [Main Figures 4 – 7 (see at least reference characters 524, 520, 532, and 534) and 16 as well as Column 6 line 49 – Column 7 line 21 (available bandwidth to manage in view of capabilities / protocols to use), Column 8 line 50 – Column 9 line 12 (bandwidth available to manage / allocate to VMs), and Column 21 line 53 – Column 22 line 24 (bandwidth considerations)], a resolution of the client device [Main Figures 7 and 10 – 12 (see at least reference character 1250) as well as Column 12 lines 10 – 41 and Column 15 line 25 – Column 16 line 58 (resolution of client device considered to select rendering resolution / use of up-sampling); Dawson Figures 1 – 3 as well as Paragraphs 33 – 38 (complexity of rendering a function of resolution determined at the client device) and 39 – 42 (distributing processing load using client requested resolution); Muthiah Figure 5 (see at least reference characters 510 and 514) as well as Column 3 lines 38 – 53, Column 8 line 4 – Column 9 line 26 (display resolution used in scheduling VMs and resource allocation with and resolution requested / desired at the client a factor in scheduling VMs / processors)], capabilities and protocols supported by the client device [Main Figures 2, 13 – 14, and 23 (see at least reference character 132) as well as Column 5 line 28 – Column 6 line 17 (protocol used and network capabilities considered), Column 21 line 53 – Column 22 line 24 (capabilities and protocols part of the available bandwidth determinations), and Column 27 line 49 – Column 28 line 8 (bandwidth constraints in view of capabilities and protocols between client and server devices)].
See claim 1 for the motivation to combine Main, Dawson, and Muthiah.

Regarding claim 6, Main teaches processors in a server and client device to manage virtual machines performing video rendering tasks as well as resource allocation of the virtual machines (VMs).  Dawson supplements the teachings of Main with timing information to identify when switching is achievable from server to client side processing and vice versa during video rendering tasks and suggests increasing the number of virtual machines to use based on system resource considerations.  Muthiah supplement’s Main’s teachings with considerations as to when to shift (e.g. resources allocated, quality of service considerations) and suggests using a number of virtual machines in the assignments of tasks.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Main’s system to create and manage virtual machines in client / server video rendering arrangements with the considerations and switching considerations as taught by Dawson with Muthiah’s shifting of resources and virtual machines to the client side and control on a number of virtual machines.  The combination teaches
wherein the parameters further include at least one of [The Examiner notes the claim only requires "at least one of' options thus not all limitations may be cited as they are not required in the interests of brevity, but does not necessarily mean the cites references do not teach features of the particular limitations.]:
a client video component capability [See claim 5 “resolution” and “capabilities …” limitations for citations and additionally Dawson Paragraphs 19 and 28 – 31 (capabilities to render video with client / server considerations); Muthiah Figures 1 – 4 and 17 as well as Column 4 lines 8 – 22 (client device decoding capabilities), column 5 lines 20 – 39 (shifting resources based on client capabilities), Column 6 lines 46 – 67, and Column 9 lines 4 – 42 (capabilities affect quality of service / resource allocation)];
a payment tier level parameter [Muthiah Figures 2 and 6 (see at least reference characters 204 and 602) as well as Column 4 lines 23 – 43 and Column 8 lines 30 – 46 (one of ordinary skill in the art would recognize the service level as an obvious variant of the payment tier of a customer (user experience) who has the client device)]; and
a minimum target frames per second (FPS) parameter [Main Figures 8 – 11, 13, 16 – 18, 20, and 22 (see at least reference characters 170, 720, 750, 760, 1840 (compression applied or compression in a feedback loop in transmitting data for rendering/ scheduling), 1120 and 2044 for FPS as a frame rate as understood by one of ordinary skill in the art) as well as Column 11 line 24 - Column 12 line 41 (modifying compression algorithm to achieve frame rate/ load balance for the rendering half), Column 14 line 54 - Column 15 line 17 and Column 16 lines 32 - 56 (target frame rate determinations for rendering/ allocation of resources), Column 18 lines 8 – 33, Column 19 lines 15 – 44 (frame rate hints given), Column 21 line 53 – Column 22 line 24 (frame rate limits / goals to achieve), and Column 23 line 13 – Column 24 line 16 (resource utilization and adjustment of compression to achieve frame rate for client/ server resources), and Column 26 lines 28 - 64 (client rendering video/ images to achieve target frame rate from server and compresses as needed); Dawson Paragraphs 33 – 34 (frame rate with degradation considerations thus suggesting / rendering obvious to one of ordinary skill in the art a minimum frame rate for rendering); Muthiah Figures 2 and 5 as well as Column 5 lines 20 – 39 (frame rate consideration)].
See claim 1 for the motivation to combine Main, Dawson, and Muthiah.

Claim(s) 7, 9 – 10, 17, and 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Main, Dawson, Muthiah as applied to claims 1 and 11 above, and further in view of Schmalstieg, et al. (US Patent #10,403,032 B2 referred to as “Schmalstieg” throughout).
Regarding claim 17, see claim 7 which is the apparatus performing the steps of the claimed method.
Regarding claim 19, see claim 9 which is the apparatus performing the steps of the claimed method.
Regarding claim 20, see claim 10 which is the apparatus performing the steps of the claimed method.

Regarding claim 7, Main teaches processors in a server and client device to manage virtual machines performing video rendering tasks as well as resource allocation of the virtual machines (VMs).  Dawson supplements the teachings of Main with timing information to identify when switching is achievable from server to client side processing and vice versa during video rendering tasks and suggests increasing the number of virtual machines to use based on system resource considerations.  Muthiah supplement’s Main’s teachings with considerations as to when to shift (e.g. resources allocated, quality of service considerations) and suggests using a number of virtual machines in the assignments of tasks.  Schmalstieg teaches the use of color and depth buffer during video/ image rendering processes using different resolutions for the color and depth buffers.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Main’s system to create and manage virtual machines in client / server video rendering arrangements with the considerations and switching considerations as taught by Dawson with Muthiah’s shifting of resources and virtual machines to the client side and control on a number of virtual machines and with buffer management considerations and compression for tiles as taught by Schmalstieg.  The combination teaches
wherein said shifting includes generating rendering data, which includes a low resolution color buffer, a high resolution depth buffer, and connectivity information of pixels in the color buffer [Main Figures 5 – 8, 12, 16 – 20, and 22 as well as Column 7 line 64 – Column 8 line 19 (color buffer used), Column 11 line 24 - Column 12 line 41 (modifying compression algorithm to achieve frame rate/ load balance for the rendering half), Column 14 line 54 – Column 15 line 17, Column 15 lines 25 - 50 (resolution selection to render obvious the "low" and "higher" features of the claim where Column 16 lines 14 - 57 provides suggestions for the low/ high selections), Column 24 line 53 - Column 25 line 20 (resolutions selected for color / depth buffers used), and Column 26 lines 28 – 64 (depth buffers used / rendering with different depth buffers); Schmalstieg Figure 1 – 2, 4, and 6 as well as Column 5 lines 51 – 61 (depth buffer and texture mapping rendering obvious the claimed “connectivity information” to one of ordinary skill of the art)), Column 8 line 57 – Column 9 line 31 (vertex mapping / processing in the alternative as another obvious variant of the claimed “connectivity information”), Column 10 lines 9 – 28 (various buffers for rendering with depth, texture, and color), Column 11 lines 35 – 46,  Column 12 lines 23 – 54 (depth buffer usage and for display and correction of images/ user parameters), Column 13 line 30 – Column 14 line 10 (use of higher / lower resolutions for color depth buffers with the higher/ lower resolutions as claimed taught in which Column 5 line 62 – Column 6 line 9 renders obvious the resolution taught is a display resolution)].
See claim 1 for the motivation to combine Main, Dawson, and Muthiah.
The motivation to combine Schmalstieg with Muthiah, Dawson, and Main is to combine features in the same/ related field of invention of rendering images from computer graphics data [Schmalstieg Column 1 lines 7 - 26] in order to improve processing efficiency and bandwidth consumption [Schmalstieg Column 5 line 62 – Column 6 line 9 where the Examiner observes at least KSR Rationales (D) or (F) are also applicable].
This is the motivation to combine Main, Dawson, Muthiah, and Schmalstieg which will be used throughout the Rejection.

Regarding claim 9, Main teaches processors in a server and client device to manage virtual machines performing video rendering tasks as well as resource allocation of the virtual machines (VMs).  Dawson supplements the teachings of Main with timing information to identify when switching is achievable from server to client side processing and vice versa during video rendering tasks and suggests increasing the number of virtual machines to use based on system resource considerations.  Muthiah supplement’s Main’s teachings with considerations as to when to shift (e.g. resources allocated, quality of service considerations) and suggests using a number of virtual machines in the assignments of tasks.  Schmalstieg teaches the use of color and depth buffer during video/ image rendering processes using different resolutions for the color and depth buffers.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Main’s system to create and manage virtual machines in client / server video rendering arrangements with the considerations and switching considerations as taught by Dawson with Muthiah’s shifting of resources and virtual machines to the client side and control on a number of virtual machines and with buffer management considerations and compression for tiles as taught by Schmalstieg.  The combination teaches
wherein said shifting includes processing the rendering data, and said processing includes at least one of [See claim1 for citations of “shifting”.  Additionally, the Examiner notes the claim only requires "at least one of' options thus not all limitations may be cited as they are not required in the interests of brevity, but does not necessarily mean the cites references do not teach features of the particular limitations.]:
applying a single bit encoding;
compressing a tile block [Schmalstieg Figures 1 – 3 (encoder / transmission of tile data where reference character 212 are tiles to be compressed) and 6 (compressing data) as well as Column 12 lines 1 – 22 (tile based processing), Column 13 lines 12 – 56 and Column 14 lines 1 – 55 (compressing the tiles to be rendered from a server to a client)];
creating an array of bit maps [Schmalstieg Column 1 lines 13 – 26]; and
applying a lossless bit-plane compression.
See claim 7 for the motivation to combine Main, Dawson, Muthiah, and Schmalstieg.

Regarding claim 10, Main teaches processors in a server and client device to manage virtual machines performing video rendering tasks as well as resource allocation of the virtual machines (VMs).  Dawson supplements the teachings of Main with timing information to identify when switching is achievable from server to client side processing and vice versa during video rendering tasks and suggests increasing the number of virtual machines to use based on system resource considerations.  Muthiah supplement’s Main’s teachings with considerations as to when to shift (e.g. resources allocated, quality of service considerations) and suggests using a number of virtual machines in the assignments of tasks.  Schmalstieg teaches the use of color and depth buffer during video/ image rendering processes using different resolutions for the color and depth buffers.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Main’s system to create and manage virtual machines in client / server video rendering arrangements with the considerations and switching considerations as taught by Dawson with Muthiah’s shifting of resources and virtual machines to the client side and control on a number of virtual machines and with buffer management considerations and compression for tiles as taught by Schmalstieg.  The combination teaches
wherein said shifting further includes compressing the rendering data [See claim 7 for citations of the “rendering data” and additionally Main Figures 1 (see at least reference character 170), 2, 12, 18, and 22 (see at least reference character 2222) as well as Column 26 line 28 – Column 27 line 2 (compressing data to send to a client); Schmalstieg Figures 1 – 3 (encoder / transmission of tile data where reference character 212 are tiles to be compressed) and 6 (compressing data) as well as Column 12 lines 1 – 22 (tile based processing), Column 13 lines 12 – 56 and Column 14 lines 1 – 55 (compressing the tiles to be rendered from a server to a client)].
See claim 7 for the motivation to combine Main, Dawson, Muthiah, and Schmalstieg.

Allowable Subject Matter
Claims 8 and 18 would be allowable if rewritten to overcome the Claim Objection and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 8, the combination of references cited would not readily render obvious using two or four depth pixels to correspond to a color pixel.  Further the cited references do not teach or render obvious down-sampling (while not claimed appears implied, but is unclear if intended) of the buffers to possibly achieve such a relationship.
Regarding claim 18, see claim 8 which is the apparatus performing the steps of the claimed method and thus is similarly indicated as Allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lin, et al. (US PG PUB 2019/0206017 A1 referred to as “Lin” throughout) teaches features pertinent to claims 7 – 10.  Loeffler, et al. (US PG PUB 2015/0187333 A1 referred to as “Loeffler” throughout) in Figures 3, and 6 – 7 teaches high leave features of the invention (tile based processing and assigning virtual machine resources).  Kim, et al. (US PG PUB 2014/0115639 A1 referred to as “Kim” throughout) in Figure 3 teaches creation of VMs for video rendering as resources permit.  Burke (US Patent #10,589,171 B1 referred to as “Burke” throughout) in Figure 9 suggests increasing the amount of VMs used for image rendering.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER W. SULLIVAN/             Primary Examiner, Art Unit 2487